Order entered September 7, 2016




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00950-CV

                             IN THE INTEREST OF H.S., A MINOR

                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-13-22239-U

                                           ORDER
        The Court has before it appellant Shawn Sprinkle’s September 6, 2016, Motion for

Extension of Time to File Appellant’s Brief. We GRANT the motion. Appellant’s brief is to be

filed on or before September 21, 2016. No further motion for extension of time for appellant to

file his brief will be entertained.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE